 



Exhibit 10.30
SECURITY AGREEMENT
     This SECURITY AGREEMENT (this “Agreement”) is made this 30th day of
March 2007, among the Grantors listed on the signature pages hereof and those
additional entities that hereafter become parties hereto by executing the form
of Supplement attached hereto as Annex 1 (collectively, jointly and severally,
“Grantors” and each individually, “Grantor”), and ABLECO FINANCE LLC, a Delaware
limited liability company (“Ableco”), in its capacity as collateral agent for
the below-defined Lender Group (together with its successors and assigns, if
any, in such capacity “Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Financing Agreement of even date herewith
(as amended, restated, supplemented or otherwise modified from time to time,
including all exhibits and schedules thereto, the “Financing Agreement”) among
LOUD TECHNOLOGIES INC., a Washington corporation (“Parent” or “US Borrower”),
and GRACE ACQUISITIONCO LIMITED, a company incorporated under the laws of
England and Wales with registered number 06078534 (“UK Borrower”), each
subsidiary of the Parent listed on the signature pages thereto, the lenders from
time to time party thereto (each a “Lender” and collectively, the “Lenders”),
the Collateral Agent, and Ableco, as administrative agent for the Lenders (in
such capacity, together with any successor administrative agent, the
“Administrative Agent” and together with the Collateral Agent, each an “Agent”
and collectively, the “Agents”), the Lender Group is willing to make certain
financial accommodations available to Borrower from time to time pursuant to the
terms and conditions thereof, and
     WHEREAS, Collateral Agent has agreed to act as collateral agent for the
benefit of the Lender Group in connection with the transactions contemplated by
this Agreement, and
     WHEREAS, in order to induce the Lender Group to enter into the Financing
Agreement and the other Loan Documents and to induce the Lender Group to make
financial accommodations to Borrower as provided for in the Financing Agreement,
Grantors have agreed to grant a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations, and
     NOW, THEREFORE, for and in consideration of the recitals made above and
other good and valuable consideration, the receipt, sufficiency and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Defined Terms. All capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Financing Agreement. Any terms used in this Agreement
that are defined in the Code shall be construed and defined as set forth in the
Code unless otherwise defined herein or in the Financing Agreement; provided,
however, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern. In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:
          (a) “Account” means an account (as that term is defined in Article 9
of the Code).

 



--------------------------------------------------------------------------------



 



          (b) “Account Debtor” means any Person who is obligated on an Account,
chattel paper, or a general intangible.
          (c) “Administrative Agent” has the meaning specified therefor in the
recitals to this Agreement.
          (d) “Agent” and “Agents” have the meaning specified therefor in the
recitals to this Agreement.
          (e) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).
          (f) “Borrower” means, collectively, Parent and UK Borrower.
          (g) “Capital Stock” has the meaning specified therefor in the
Financing Agreement.
          (h) “Cash and Cash Equivalents” has the meaning specified therefor in
the Financing Agreement.
          (i) “Chattel Paper” means chattel paper (as that term is defined in
the Code) and includes tangible chattel paper and electronic chattel paper.
          (j) “Code” means the New York Uniform Commercial Code, as in effect
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
          (k) “Collateral” means, collectively, the UK Obligations Collateral
and the US Obligations Collateral.
          (l) “Collateral Agent” has the meaning specified therefor in the
preamble to this Agreement.
          (m) “Commercial Tort Claims” means commercial tort claims (as that
term is defined in the Code) and includes those commercial tort claims listed on
Schedule 1 attached hereto.
          (n) “Copyrights” means any and all copyrights and copyright
registrations, including (i) the copyright registrations and recordings thereof
and all applications in connection therewith listed on Schedule 1 attached
hereto and made a part hereof, (ii) all reissues, continuations, extensions or
renewals thereof, (iii) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including, payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements thereof, (iv) the right to sue for past,
present and future infringements thereof, (v) the goodwill of each Grantor’s
business symbolized by the foregoing and connected therewith, and (vi) all of
each Grantor’s rights corresponding thereto throughout the world.

2



--------------------------------------------------------------------------------



 



          (o) “Copyright Security Agreement” means each Copyright Security
Agreement among Grantors, or any of them, and Collateral Agent, for the benefit
of the Lender Group, in substantially the form of Exhibit A attached hereto,
pursuant to which Grantors have granted to Collateral Agent, for the benefit of
the Lender Group, a security interest in all their respective Copyrights.
          (p) “Deposit Account” means a “deposit account” (as that term is
defined in the Code).
          (q) “Equipment” means “equipment” (as that term is defined in the
Code) and includes machinery, machine tools, motors, furniture, furnishings,
fixtures, vehicles (including motor vehicles), computer hardware, tools, parts,
and goods (other than consumer goods, farm products, or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.
          (r) “Event of Default” has the meaning specified therefor in Section 9
of the Financing Agreement.
          (s) “Financing Agreement” has the meaning specified therefor in the
recital to this Agreement.
          (t) “General Intangibles” means general intangibles (as that term is
defined in the Code) and includes payment intangibles, contract rights, rights
to payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark, Patent, or Copyright), Patents, Trademarks, Copyrights, URLs and
domain names, industrial designs, other industrial or Intellectual Property or
rights therein or applications therefor, whether under license or otherwise,
programs, programming materials, blueprints, drawings, purchase orders, customer
lists, monies due or recoverable from pension funds, route lists, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, pension plan refunds, pension plan refund claims, insurance premium
rebates, tax refunds, and tax refund claims, interests in a partnership or
limited liability company which do not constitute a security under Article 8 of
the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related
Property, Negotiable Collateral, and oil, gas, or other minerals before
extraction.
          (u) “Grantor” and “Grantors” have the respective meanings specified
therefor in the recitals to this Agreement.
          (v) “Guaranty” has the meaning specified therefor in the Financing
Agreement.
          (w) “Insolvency Proceeding” has the meaning specified therefor in the
Financing Agreement.
          (x) “Intellectual Property” means any and all Intellectual Property
Licenses, Patents, Copyrights, Trademarks, the goodwill associated with such
Trademarks, trade secrets and customer lists.
          (y) “Intellectual Property Licenses” means rights under or interests
in any patent, trademark, copyright or other intellectual property, including
software license agreements with any other party, whether the applicable Grantor
is a licensee or licensor under any such license agreement (but excluding any
off-the-shelf software license agreement) , including the license agreements
listed on Schedule 2 attached hereto and made a part hereof, and the right to
use the foregoing in connection with the enforcement of the Lender Group’s
rights under the Loan Documents, including the right to prepare for

3



--------------------------------------------------------------------------------



 




sale and sell any and all Inventory and Equipment now or hereafter owned by any
Grantor and now or hereafter covered by such licenses.
          (z) “Inventory” means inventory (as that term is defined in the Code).
          (aa) “Investment Related Property” means (i) any and all investment
property (as that term is defined in the Code), and (ii) any and all of the
following regardless of whether classified as investment property under the
Code: all Pledged Interests, Pledged Operating Agreements, and Pledged
Partnership Agreements.
          (bb) “Lender” and “Lenders” have the respective meanings specified
therefor in the recitals to this Agreement.
          (cc) “Lender Group” means, individually and collectively, each of the
Lenders and each of the Agents.
          (dd) “Loan Document” has the meaning specified therefore in the
Financing Agreement.
          (ee) “Negotiable Collateral” means letters of credit, letter of credit
rights, instruments, promissory notes, drafts and documents (as that term is
defined in the Code).
          (ff) “Obligations” has the meaning specified therefor in the Financing
Agreement.
          (gg) “Parent” has the meaning specified therefor in the recitals to
this Agreement.
          (hh) “Patents” means any and all patents and patent applications,
including, (i) the patents and patent applications listed on Schedule 3 attached
hereto and made a part hereof, (ii) all renewals thereof, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including, payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
thereof, (iv) the right to sue for past, present and future infringements
thereof, and (v) all of each Grantor’s rights corresponding thereto throughout
the world.
          (ii) “Patent Security Agreement” means each Patent Security Agreement
among Grantors, or any of them, and Collateral Agent, for the benefit of the
Lender Group, in substantially the form of Exhibit B attached hereto, pursuant
to which Grantors have granted to Collateral Agent, for the benefit of the
Lender Group, a security interest in all their respective Patents.
          (jj) “Permitted Liens” has the meaning specified therefor in the
Financing Agreement.
          (kk) “Person” has the meaning specified therefor in the Financing
Agreement.
          (ll) “Pledged Companies” means, each Person listed on Schedule 4
hereto as a “Pledged Company”, together with each other Person, all or a portion
of whose Capital Stock, is acquired or otherwise owned by a Grantor after the
Effective Date.
          (mm) “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Capital Stock now or hereafter owned by such
Grantor, regardless of class or designation, including, in each of the Pledged
Companies, and all substitutions therefor and replacements thereof, all

4



--------------------------------------------------------------------------------



 




proceeds thereof and all rights relating thereto, including any certificates
representing the Capital Stock, the right to request after the occurrence and
during the continuation of an Event of Default that such Capital Stock be
registered in the name of Collateral Agent or any of its nominees, the right to
receive any certificates representing any of the Capital Stock and the right to
require that such certificates be delivered to Collateral Agent together with
undated powers or assignments of investment securities with respect thereto,
duly endorsed in blank by such Grantor, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and of all dividends, distributions of income, profits, surplus, or
other compensation by way of income or liquidating distributions, in cash or in
kind, and all cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing.
          (nn) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C to this Agreement.
          (oo) “Pledged Note” means any promissory note (as that term is defined
in the Code) issued in favor of any of the Grantors.
          (pp) “Pledged Operating Agreements” means all of each Grantor’s
rights, powers, and remedies under the limited liability company operating
agreements of each of the Pledged Companies that is a limited liability company.
          (qq) “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that is a partnership.
          (rr) “Real Property” means any estates or interests in real property
now owned or hereafter acquired by any Grantor or any Subsidiary of any Grantor
and the improvements thereto.
          (ss) “Records” means information that is inscribed on a tangible
medium or which is stored in an electronic or other medium and is retrievable in
perceivable form.
          (tt) “Related Parties” means, with respect to any Indemnified Party,
such Indemnified Party and each of its officers, directors and employees
          (uu) “Security Interest” means, collectively, the UK Obligations
Security Interest and the US Obligations Security Interest.
          (vv) “Secured Obligations” means each and all of the following: (a)
all of the present and future obligations of Grantors arising from this
Agreement, the Financing Agreement, or the other Loan Documents (including any
Guaranty), (b) all Obligations of the Loan Parties, including reasonable
attorneys fees and expenses and any interest, fees, or expenses that accrue
after the filing of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any Insolvency Proceeding
          (ww) “Securities Account” means a securities account (as that term is
defined in the Code).
          (xx) “Supporting Obligations” means supporting obligations (as such
term is defined in the Code) and includes letters of credit and guaranties
issued in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments, or Investment Related Property.
          (yy) “Trademarks” means any and all trademarks, trade names,
registered trademarks, trademark applications, service marks, registered service
marks and service mark applications, including,

5



--------------------------------------------------------------------------------



 



(i) the trade names, registered trademarks, trademark applications, registered
service marks and service mark applications listed on Schedule 5 attached hereto
and made a part hereof, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including, payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, (v) the goodwill of each Grantor’s business symbolized by the
foregoing or connected therewith, and (vi) all of each Grantor’s rights
corresponding thereto throughout the world.
          (zz) “Trademark Security Agreement” means each Trademark Security
Agreement among Grantors, or any of them, and Collateral Agent, for the benefit
of the Lender Group, in substantially the form of Exhibit D attached hereto,
pursuant to which Grantors have granted to Collateral Agent, for the benefit of
the Lender Group, a security interest in all their respective Trademarks.
          (aaa) “UK Obligations Collateral” has the meaning specified therefor
in Section 2 hereof.
          (bbb) “UK Obligations Proceeds” has the meaning specified therefor in
Section 2 hereof.
          (ccc) “UK Obligations Security Interest” has the meaning specified
therefor in Section 2 hereof.
          (ddd) “URL” means “uniform resource locator,” an internet web address.
          (eee) “US Obligations Collateral” has the meaning specified therefor
in Section 2 hereof.
          (fff) “US Obligations Proceeds” has the meaning specified therefor in
Section 2 hereof.
          (ggg) “US Obligations Security Interest” has the meaning specified
therefor in Section 2 hereof.
     2. Grant of Security. (a) Each Grantor hereby unconditionally grants,
assigns and pledges to Collateral Agent, for the benefit of the Lender Group to
secure the UK Obligations (including such Grantor’s Obligations in respect of
all or any portion of the UK Obligations pursuant to the Guaranty set forth in
Section 11.01(a) of the Financing Agreement), a continuing security interest
hereinafter referred to as the “UK Obligations Security Interest” in all
personal property of such Grantor whether now owned or hereafter acquired or
arising and wherever located, including such Grantor’s right, title, and
interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located (the “UK Obligations Collateral”):
               (i) all of such Grantor’s Accounts;
               (ii) all of such Grantor’s Books;
               (iii) all of such Grantor’s Chattel Paper;
               (iv) all of such Grantor’s interest with respect to any Deposit
Account;
               (v) all of such Grantor’s Equipment and fixtures;
               (vi) all of such Grantor’s General Intangibles;

6



--------------------------------------------------------------------------------



 



               (vii) all of such Grantor’s Inventory;
               (viii) all of such Grantor’s Investment Related Property;
               (ix) all of such Grantor’s Negotiable Collateral;
               (x) all of such Grantor’s rights in respect of Supporting
Obligations;
               (xi) all of such Grantor’s interest with respect to any
Commercial Tort Claims;
               (xii) all of such Grantor’s money, Cash and Cash Equivalents, or
other assets of each such Grantor that now or hereafter come into the
possession, custody, or control of Collateral Agent or any other member of the
Lender Group; and
               (xiii) all of the proceeds and products, whether tangible or
intangible, of any of the foregoing, including proceeds of insurance or
Commercial Tort Claims covering or relating to any or all of the foregoing, and
any and all Accounts, Books, Cash and Cash Equivalents, Chattel Paper, Deposit
Accounts, Equipment, General Intangibles, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, Commercial Tort Claims,
money, or other tangible or intangible property resulting from the sale, lease,
license, exchange, collection, or other disposition of any of the foregoing, the
proceeds of any award in condemnation with respect to any of the property of
Grantors, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing UK Obligations
Collateral (the “UK Obligations Proceeds”). Without limiting the generality of
the foregoing, the term “UK Obligations Proceeds” include whatever is receivable
or received when Investment Related Property or proceeds are sold, exchanged,
collected, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes proceeds of any indemnity or guaranty payable to any
Grantor or Collateral Agent from time to time with respect to any of the
Investment Related Property.
          Notwithstanding anything contained in this Agreement to the contrary,
the term “UK Obligations Collateral” shall not include (i) any rights or
interest in any contract, lease, permit, license, charter or license agreement
covering real or personal property of any Grantor or the property governed by
any such contract if under the terms of such contract, lease, permit, license,
charter or license agreement, or applicable law with respect thereto, the valid
grant of a security interest or lien therein or on property governed thereby is
prohibited as a matter of law or under the terms of such contract, lease,
permit, license, charter or license agreement or would cause a forfeiture
thereunder and such prohibition has not been waived or the consent of the other
party to such contract, lease, permit, license, charter or license agreement has
not been obtained; provided, that, the foregoing exclusions shall in no way be
construed (A) to apply if any described prohibition is unenforceable under
Section 9-406, 9-407, or 9-408 of the Code or other applicable law, or (B) to
limit, impair, or otherwise affect the Lender Group’s continuing security
interests in and liens upon any rights or interests of any Grantor in or to
(x) monies due or to become due under any described contract, lease, permit,
license, charter or license agreement (including any Accounts), or (y) any
proceeds from the sale, license, lease, or other dispositions of any such
contract, lease, permit, license, charter, license agreement, or Capital Stock,
or (ii) any “intent to use” trademark or service mark application contained in
General Intangibles if granting a security interest therein is deemed to
invalidate, void, cancel, or abandon such application; provided, that the
foregoing exclusion (A) shall not apply when the granting of a security interest
in such application is no longer deemed to invalidate, void, cancel, or abandon
such application, and (B) shall not limit, impair, or otherwise affect
Collateral Agent’s continuing security interests in and Liens upon any rights or
interests of any Grantor in or to any proceeds from the sale, license, lease, or
other dispositions of any such application.

7



--------------------------------------------------------------------------------



 



          (b) Each Grantor hereby unconditionally grants, assigns and pledges to
Collateral Agent, for the benefit of the Lender Group to secure the US
Obligations (including such Grantor’s Obligations in respect of all or any
portion of the US Obligations pursuant to the Guaranty set forth in
Section 11.01(a) of the Financing Agreement), a continuing security interest
hereinafter referred to as the “US Obligations Security Interest” in all
personal property of such Grantor whether now owned or hereafter acquired or
arising and wherever located, including such Grantor’s right, title, and
interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located (the “US Obligations Collateral”):
               (i) all of such Grantor’s Accounts;
               (ii) all of such Grantor’s Books;
               (iii) all of such Grantor’s Chattel Paper;
               (iv) all of such Grantor’s interest with respect to any Deposit
Account;
               (v) all of such Grantor’s Equipment and fixtures;
               (vi) all of such Grantor’s General Intangibles;
               (vii) all of such Grantor’s Inventory;
               (viii) all of such Grantor’s Investment Related Property;
               (ix) all of such Grantor’s Negotiable Collateral;
               (x) all of such Grantor’s rights in respect of Supporting
Obligations;
               (xi) all of such Grantor’s interest with respect to any
Commercial Tort Claims;
               (xii) all of such Grantor’s money, Cash and Cash Equivalents, or
other assets of each such Grantor that now or hereafter come into the
possession, custody, or control of Collateral Agent or any other member of the
Lender Group; and
               (xiii) all of the proceeds and products, whether tangible or
intangible, of any of the foregoing, including proceeds of insurance or
Commercial Tort Claims covering or relating to any or all of the foregoing, and
any and all Accounts, Books, Cash and Cash Equivalents, Chattel Paper, Deposit
Accounts, Equipment, General Intangibles, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, Commercial Tort Claims,
money, or other tangible or intangible property resulting from the sale, lease,
license, exchange, collection, or other disposition of any of the foregoing, the
proceeds of any award in condemnation with respect to any of the property of
Grantors, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing US Obligations
Collateral (the “US Obligations Proceeds”). Without limiting the generality of
the foregoing, the term “US Obligations Proceeds” include whatever is receivable
or received when Investment Related Property or proceeds are sold, exchanged,
collected, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes proceeds of any indemnity or guaranty payable to any
Grantor or Collateral Agent from time to time with respect to any of the
Investment Related Property.
          Notwithstanding anything contained in this Agreement to the contrary,
the term “US Obligations Collateral” shall not include (i) voting Capital Stock
of any first-tier Subsidiary of a Grantor or

8



--------------------------------------------------------------------------------



 




any other Loan Party if (A) such Subsidiary is a CFC, and (B) such Capital Stock
represent more than 65% of the outstanding voting Capital Stock of such
Subsidiary, (ii) any rights or interest in any contract, lease, permit, license,
charter or license agreement covering real or personal property of any Grantor
or the property governed by any such contract if under the terms of such
contract, lease, permit, license, charter or license agreement, or applicable
law with respect thereto, the valid grant of a security interest or lien therein
or on property governed thereby is prohibited as a matter of law or under the
terms of such contract, lease, permit, license, charter or license agreement or
would cause a forfeiture thereunder and such prohibition has not been waived or
the consent of the other party to such contract, lease, permit, license, charter
or license agreement has not been obtained; provided, that, the foregoing
exclusions shall in no way be construed (A) to apply if any described
prohibition is unenforceable under Section 9-406, 9-407, or 9-408 of the Code or
other applicable law, or (B) to limit, impair, or otherwise affect the Lender
Group’s continuing security interests in and liens upon any rights or interests
of any Grantor in or to (x) monies due or to become due under any described
contract, lease, permit, license, charter or license agreement (including any
Accounts), or (y) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, charter, license
agreement, or Capital Stock, or (iii) any “intent to use” trademark or service
mark application contained in General Intangibles if granting a security
interest therein is deemed to invalidate, void, cancel, or abandon such
application; provided, that the foregoing exclusion (A) shall not apply when the
granting of a security interest in such application is no longer deemed to
invalidate, void, cancel, or abandon such application, and (B) shall not limit,
impair, or otherwise affect Collateral Agent’s continuing security interests in
and Liens upon any rights or interests of any Grantor in or to any proceeds from
the sale, license, lease, or other dispositions of any such application.
     3. Security for Obligations. The UK Obligations Security Interest created
hereby secures the payment and performance of all the UK Obligations, whether
now existing or arising hereafter. The US Obligations Security Interest created
hereby secures the payment and performance of all the US Obligations, whether
now existing or arising hereafter. Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent, the Lender Group or any of them, but for the fact that they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.
     4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Collateral Agent or any other member of the Lender Group of
any of the rights hereunder shall not release any Grantor from any of its duties
or obligations under such contracts and agreements included in the Collateral,
and (c) none of the members of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the Lender Group be
obligated to perform any of the obligations or duties of any Grantors thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder. Until an Event of Default shall occur and be continuing, except as
otherwise provided in this Agreement, the Financing Agreement, or the other Loan
Documents, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of the Financing Agreement
and the other Loan Documents. Without limiting the generality of the foregoing,
it is the intention of the parties hereto that record and beneficial ownership
of the Pledged Interests, including, all voting, consensual, and dividend
rights, shall remain in the applicable Grantor until the occurrence of an Event
of Default and until Collateral Agent shall notify the applicable Grantor of
Collateral Agent’s exercise of voting, consensual, or dividend rights with
respect to the Pledged Interests pursuant to Section 15 hereof.

9



--------------------------------------------------------------------------------



 



     5. Representations and Warranties. Each Grantor hereby represents and
warrants as follows:
          (a) The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement or, if such Grantor has provided a written
notice to Collateral Agent of a change to its legal name pursuant to
Section 7.02(c) of the Financing Agreement, as set forth in such notice.
          (b) Schedule 7 attached hereto sets forth all Real Property owned by
Grantors as of the Effective Date.
          (c) Such Grantor is the sole legal and beneficial owner or licensee of
all Intellectual Property that is material to the conduct of its business as
currently contemplated (other than non-exclusive licenses of Intellectual
Property in the ordinary course of business where such Grantor is the licensor).
As of the Effective Date, no Grantor has any interest in, or title to, any
material Copyrights, material Intellectual Property Licenses, material Patents,
material Trademarks, or material Copyrights except as set forth on Schedules 1,
2, 3 and 5, respectively, attached hereto. This Agreement is effective to create
a valid and continuing Lien on such Copyrights, Intellectual Property Licenses,
Patents and registered Trademarks or Trademark applications (except for
Trademark applications filed on an intent-to-use basis) and, upon filing of the
Copyright Security Agreement with the United States Copyright Office and filing
of the Patent Security Agreement and the Trademark Security Agreement with the
United States Patent and Trademark Office, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 8 hereto, all
action necessary to perfect the Security Interest in and to each Grantor’s
Patents, material Trademarks, or registered Copyrights, to the extent perfection
may be achieved in the United States or in the United Kingdom, has been taken
and such perfected Security Interests are enforceable to such extent as against
any and all creditors of and purchasers from any Grantor. No Grantor has any
interest in any Copyright that is necessary in connection with the operation of
the Borrower’s business, except for those Copyrights, identified on Schedule 1
attached hereto which have been registered with the United States Copyright
Office.
          (d) This Agreement creates a valid security interest in the Collateral
of each of Grantors, to the extent a security interest therein can be created
under the Code, securing the payment of the Secured Obligations. Except to the
extent a security interest in the Collateral cannot be perfected by the filing
of a financing statement under the Code, all filings and other actions necessary
to perfect such security interest have been duly taken or will have been taken
upon the filing of financing statements listing each applicable Grantor, as a
debtor, and Collateral Agent, as secured party, in the jurisdictions listed next
to such Grantor’s name on Schedule 8 attached hereto. Upon the making of such
filings, Collateral Agent shall have a first priority (except for Permitted
Liens arising as a matter of law or granted in connection with a purchased money
Indebtedness or a Capitalized Lease) perfected security interest in the
Collateral of each Grantor to the extent such security interest can be perfected
by the filing of a financing statement. All action by any Grantor necessary to
perfect such security interest on each item of Collateral has been duly taken.
          (e) (i) Except for the Security Interest created hereby, each Grantor
is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens, of the
Pledged Interests indicated on Schedule 4 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Interests acquired after the
Effective Date; (ii) all of the Pledged Interests (other than Pledged Interests
received from insolvent or troubled entities as a result of delinquent accounts)
are duly authorized, validly issued, fully paid and nonassessable and the
Pledged Interests constitute or will constitute the percentage of the issued and
outstanding Capital Stock of the Pledged Companies of such Grantor identified on
Schedule 4 hereto as supplemented or modified by any Pledged Interests Addendum
or any Supplement to this Agreement; (iii) such Grantor has the right and

10



--------------------------------------------------------------------------------



 




requisite authority to pledge, the Investment Related Property (other than
Investment Related Property received from insolvent or troubled entities as a
result of delinquent accounts) pledged by such Grantor to Collateral Agent as
provided herein; (iv) all actions necessary to perfect, establish the first
priority (except for Permitted Liens) of, or otherwise protect, Collateral
Agent’s Liens in the Investment Related Collateral, and the proceeds thereof,
will have been duly taken, (A) upon the execution and delivery of this
Agreement; (B) upon the taking of possession by Collateral Agent of any
certificates constituting the Pledged Interests, to the extent such Pledged
Interests are represented by certificates, together with undated powers endorsed
in blank by the applicable Grantor; (C) upon the filing of financing statements
in the applicable jurisdiction set forth on Schedule 8 attached hereto for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts,
upon the execution and delivery of Control Agreements with respect thereto; and
(v) each Grantor has delivered to Collateral Agent (or, with respect to any
Pledged Interests created or obtained after the Effective Date, will deliver in
accordance with Sections 6(a) and 8 hereof) all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers endorsed in blank with respect
to such certificates. None of the Pledged Interests owned or held by such
Grantor has been issued or transferred in violation of any securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject.
          (f) No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or
(ii) for the exercise by Collateral Agent of the voting or other rights provided
for in this Agreement with respect to the Investment Related Property (other
than Investment Related Property received from insolvent or troubled entities as
a result of delinquent accounts) or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally. No Intellectual Property License to which such
Grantor is a party requires any consent for such Grantor to grant the security
interest granted hereunder in such Grantor’s right, title or interest in or to
any Copyrights, Patents, Trademarks or material Intellectual Property Licenses.
          (g) Schedule 9 attached hereto sets forth all motor vehicles owned by
Grantors as of the Effective Date, by model, model year and vehicle
identification number (“VIN”).
          (h) Schedule 10 attached hereto sets forth all Pledged Notes. Unless
otherwise permitted by the Financing Agreement, the proceeds of the loans
evidenced by each Pledged Note have been fully disbursed, and no Grantor has any
obligation to make any future advances or other disbursements under or in
respect of any of the Pledged Notes.
     6. Covenants. Each Grantor, jointly and severally, covenants and agrees
with Collateral Agent and the Lender Group that from and after the date of this
Agreement and until the date of termination of this Agreement in accordance with
Section 22 hereof:
          (a) Possession of Collateral. In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, and if and to the extent that
perfection or priority of Collateral Agent’s Security Interest is dependent on
or enhanced by possession, the applicable Grantor, as promptly as practicable
upon the request of Collateral Agent and in accordance with Section 8 hereof,
shall execute such other documents and instruments as shall be reasonably
requested by Collateral Agent or, if applicable, endorse and deliver physical
possession of such Negotiable Collateral (other than items deposited or to be
deposited for collection),

11



--------------------------------------------------------------------------------



 




Investment Related Property, or Chattel Paper to Agent, together with such
undated powers endorsed in blank as shall be requested by Collateral Agent;
          (b) Chattel Paper.
               (i) Upon the request of the Collateral Agent, each Grantor shall
as promptly as practicable take all steps reasonably necessary to grant
Collateral Agent control of all electronic Chattel Paper in accordance with the
Code and all “transferable records” as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction;
               (ii) If any Grantor retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Financing Agreement), promptly upon the request of
Collateral Agent, such Chattel Paper and instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the Security Interest of Ableco Finance LLC, as collateral agent
for the benefit of the Lender Group”;
          (c) Control Agreements.
               (i) Except to the extent otherwise permitted by the Financing
Agreement, each Grantor shall obtain an authenticated Control Agreement, from
each bank holding a Deposit Account for such Grantor;
               (ii) Except to the extent otherwise permitted by the Financing
Agreement, each Grantor shall obtain authenticated Control Agreements, from each
issuer of uncertificated securities, securities intermediary, or commodities
intermediary issuing or holding any financial assets or commodities to or for
any Grantor;
          (d) Letter-of-Credit Rights. Each Grantor that is or becomes the
beneficiary of a letter of credit shall promptly (and in any event within 5
Business Days after becoming a beneficiary), notify Collateral Agent thereof
and, upon the request by Collateral Agent, enter into a tri-party agreement with
Collateral Agent and the issuer or confirming bank with respect to
letter-of-credit rights (as that term is defined in the Code) assigning such
letter-of-credit rights to Collateral Agent and directing all payments
thereunder to Collateral Agent’s Account, all in form and substance satisfactory
to Collateral Agent;
          (e) Commercial Tort Claims. Each Grantor shall promptly (and in any
event within 5 Business Days of receipt thereof), notify Collateral Agent in
writing upon incurring or otherwise obtaining a Commercial Tort Claim involving
a claim in excess of $100,000 against any third party and, upon request of
Collateral Agent, promptly amend Schedule 6 to this Agreement to describe such
after-acquired Commercial Tort Claim in a manner that reasonably identifies such
Commercial Tort Claim, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements and do such other acts
or things deemed necessary or desirable by Collateral Agent to give Collateral
Agent a first priority, perfected security interest in any such Commercial Tort
Claim;
          (f) Government Contracts. If any Account or Chattel Paper arises out
of a contract or contracts with the United States of America or any department,
agency, or instrumentality thereof, Grantors shall promptly (and in any event
within 5 Business Days of the creation thereof) notify Agent thereof in writing
and execute any instruments or take any steps reasonably required by Collateral
Agent in order that all moneys due or to become due under such contract or
contracts shall be assigned to

12



--------------------------------------------------------------------------------



 




Collateral Agent, for the benefit of the Lender Group, and notice thereof given
under the Assignment of Claims Act or other applicable law;
          (g) Intellectual Property.
               (i) Upon request of Collateral Agent, in order to facilitate
filings with the United States Patent and Trademark Office and the United States
Copyright Office, each Grantor shall execute and deliver to Collateral Agent one
or more Copyright Security Agreements, Trademark Security Agreements, or Patent
Security Agreements to further evidence Collateral Agent’s Lien on such
Grantor’s Patents, Trademarks, or Copyrights, and the General Intangibles of
such Grantor relating thereto or represented thereby;
               (ii) Each Grantor shall have the duty, to the extent necessary or
economically desirable in the operation of such Grantor’s business, (A) to sue
for infringement, misappropriation, or dilution and to recover any and all
damages for such infringement, misappropriation, or dilution, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the Patents pending as of the date hereof or hereafter until the
termination of this Agreement, and (D) to take all necessary action to preserve
and maintain all of such Grantor’s Patents, Trademarks, Copyrights, Intellectual
Property Licenses, and its rights therein, including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings. Each Grantor shall promptly file
an application with the United States Copyright Office for any Copyright that
has not been registered with the United States Copyright Office if such
Copyright is necessary in connection with the operation of such Grantor’s
business. Any expenses incurred in connection with the foregoing shall be borne
by the appropriate Grantor. Each Grantor further agrees not to abandon any
material Patent, Trademark, Copyright, or Intellectual Property License that is
necessary or economically desirable in the operation of such Grantor’s business
without the prior written consent of Collateral Agent;
               (iii) Grantors acknowledge and agree that the Lender Group shall
have no duties with respect to the Trademarks, Patents, Copyrights, or
Intellectual Property Licenses. Without limiting the generality of this
Section 6(g), Grantors acknowledge and agree that no member of the Lender Group
shall be under any obligation to take any steps necessary to preserve rights in
the Trademarks, Patents, Copyrights, or Intellectual Property Licenses against
any other Person, but any member of the Lender Group may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including, reasonable fees
and expenses of attorneys and other professionals) shall be for the sole account
of Borrower and shall be chargeable to the Loan Account;
               (iv) In no event shall any Grantor, either itself or through any
agent, employee, licensee, or designee, file an application for the registration
of any Copyright with the United States Copyright Office without giving
Collateral Agent prior written notice thereof or any Patent or Trademark with
the United States Patent and Trademark Office without giving Collateral Agent
written notice thereof promptly thereafter. Promptly upon any such filing, each
Grantor shall comply with Section 6(g)(i) hereof;
          (h) Investment Related Property.
               (i) If any Grantor shall receive or become entitled to receive
any Pledged Interests (other than Pledged Interests of little or no value that
are received from insolvent or troubled entities as a result of delinquent
accounts) after the Effective Date, it shall promptly (and in any event

13



--------------------------------------------------------------------------------



 



within 5 Business Days of receipt thereof) deliver to Collateral Agent a duly
executed Pledged Interests Addendum identifying such Pledged Interests;
               (ii) Upon the occurrence and during the continuance of an Event
of Default, all sums of money and property paid or distributed in respect of the
Investment Related Property which are received by any Grantor shall be held by
the Grantors in trust for the benefit of Collateral Agent segregated from such
Grantor’s other property, and such Grantor shall deliver such property forthwith
to Collateral Agent in the exact form received;
               (iii) [intentionally omitted];
               (iv) No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests, in each
case, that would materially adversely affect the rights of Collateral Agent and
the other members of the Lender Group or the value of the applicable Collateral
other than pursuant to the Loan Documents;
               (v) Each Grantor agrees that it will cooperate with Collateral
Agent in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law in connection with the Security
Interest on the Investment Related Property or any sale or transfer thereof;
               (vi) As to all limited liability company or partnership
interests, issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, all limited liability company or partnership interests, issued each
Grantor hereby represents, warrants and covenants that the Pledged Interests
issued pursuant to such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Pledgor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction;
          (i) Real Property; Fixtures. Each Grantor covenants and agrees that
upon the acquisition of any fee interest in Real Property it will promptly (and
in any event within 5 Business Days of acquisition) notify Collateral Agent of
the acquisition of such Real Property and will grant to Collateral Agent, for
the benefit of the Lender Group, a first priority Mortgage on each fee interest
in Real Property now or hereafter owned by such Grantor and shall deliver such
other documentation and opinions, in form and substance satisfactory to
Collateral Agent, in connection with the grant of such Mortgage as Collateral
Agent shall request in its Permitted Discretion, including title insurance
policies, financing statements, fixture filings and environmental audits and
such Grantor shall pay all recording costs, intangible taxes and other fees and
costs (including reasonable attorneys fees and expenses) incurred in connection
therewith. Each Grantor acknowledges and agrees that, to the extent permitted by
applicable law, all of the Collateral shall remain personal property regardless
of the manner of its attachment or affixation to real property.
          (j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the
Financing Agreement, or (ii) create or permit to exist any Lien upon or with
respect to any of the Collateral of any of Grantors, except for Permitted Liens.
The inclusion of UK Proceeds or US Proceeds in the Collateral shall not be
deemed to constitute Collateral Agent’s consent to

14



--------------------------------------------------------------------------------



 




any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents;
          (k) Other Actions as to Any and All Collateral. Each Grantor shall
promptly (and in any event within 5 Business Days of acquiring or obtaining such
Collateral) notify Collateral Agent in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of (i) Trademarks,
Patents, Copyrights, Intellectual Property Licenses, Investment Related
Property, Chattel Paper (electronic, tangible or otherwise) (provided that such
Grantor shall have no obligation to comply with this Section 6(k) with respect
to Chattel Paper until the aggregate value of such Chattel Paper in which
Grantors have an interest exceeds $100,000), documents (as defined in Article 9
of the Code) (provided that such Grantor shall have no obligation to comply with
this Section 6(k) with respect to documents until the aggregate value of such
documents in which Grantors have an interest exceeds $100,000), promissory notes
(as defined in the Code) (provided that such Grantor shall have no obligation to
comply with this Section 6(k) with respect to promissory notes until the
aggregate value of such promissory notes in which Grantors have an interest
exceeds $100,000), or instruments (as defined in the Code) (other than items
deposited or to be deposited for collection) or (ii) any amount payable under or
in connection with any of the Collateral being or becoming evidenced after the
date hereof by any Chattel Paper, documents, promissory notes, or instruments
(other than items deposited or to be deposited for collection) and, in each such
case upon the request of Collateral Agent and in accordance with Section 8
hereof, promptly execute such other documents, or if applicable, deliver such
Chattel Paper, other documents or certificates evidencing any Investment Related
Property in accordance with Section 6 hereof and do such other acts or things
deemed reasonably necessary by Collateral Agent to protect Collateral Agent’s
Security Interest therein; and
          (l) Motor Vehicles. Upon request of Collateral Agent, with respect to
all motor vehicles constituting Collateral and owned by any Grantors, Grantor
shall deliver to Collateral Agent, a certificate of title for all such motor
vehicles which fair market value individually or in aggregate exceeds $100,000
and shall cause those title certificates to be filed (with Collateral Agent’s
lien noted thereon) in the appropriate state motor vehicle filing office.
          (m) Pledged Notes. Without Collateral Agent’s prior written consent,
no Grantor shall (i) waive, release, or forgive all or any portion of any
obligation to pay principal or interest in respect of the Intercompany Note,
(ii) agree to, assign or surrender its rights or interests under the
Intercompany Note, (iii) terminate or cancel the Intercompany Note, or (iv)
materially modify, change, supplement, or amend the Intercompany Note in a
manner that would materially and adversely affect the value of the Intercompany
Note.
     7. Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Loan Documents referred to below in
the manner so indicated.
          (a) Financing Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Financing Agreement, such
provision of the Financing Agreement shall control.
          (b) Patent, Trademark, Copyright Security Agreements. The provisions
of the Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Collateral Agent hereunder.

15



--------------------------------------------------------------------------------



 



     8. Further Assurances.
          (a) Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that Collateral
Agent may reasonably request, in order to perfect and protect any Security
Interest granted or purported to be granted hereby or to enable Collateral Agent
to exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.
          (b) Each Grantor authorizes the filing by Collateral Agent of
financing or continuation statements, or amendments thereto, and such Grantor
will execute and deliver to Collateral Agent such other instruments or notices,
as may be necessary or as Collateral Agent may reasonably request, in order to
perfect and preserve the Security Interest granted or purported to be granted
hereby.
          (c) Each Grantor authorizes Collateral Agent at any time and from time
to time to file, transmit, or communicate, as applicable, financing statements
and amendments (i) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (ii) describing
the Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction.
          (d) Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the Code.
     9. Collateral Agent’s Right to Perform Contracts. Upon the occurrence and
during the continuance of an Event of Default, Collateral Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor’s rights under Intellectual
Property Licenses in connection with the enforcement of the Collateral Agent’s
rights hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Stock that is pledged hereunder be registered in the name of Collateral
Agent or any of its nominees.
     10. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints Collateral Agent its attorney-in-fact, with full authority
in the place and stead of such Grantor and in the name of such Grantor or
otherwise, at such time as an Event of Default has occurred and is continuing
under the Financing Agreement, to take any action and to execute any instrument
which Collateral Agent may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, including:
          (a) to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Grantor;
          (b) to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Collateral Agent;
          (c) to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

16



--------------------------------------------------------------------------------



 



          (d) to file any claims or take any action or institute any proceedings
which Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral of such Grantor or otherwise to enforce the rights of
Collateral Agent with respect to any of the Collateral;
          (e) to repair, alter, or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor;
          (f) to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and
          (g) Collateral Agent on behalf of the Lender Group shall have the
right, but shall not be obligated, to bring suit in its own name to enforce the
Trademarks, Patents, Copyrights and Intellectual Property Licenses and, if
Collateral Agent shall commence any such suit, the appropriate Grantor shall, at
the request of Collateral Agent, do any and all lawful acts and execute any and
all proper documents reasonably required by Collateral Agent in aid of such
enforcement.
     To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue of this
Section 10. This power of attorney is coupled with an interest and shall be
irrevocable until this Agreement is terminated.
     11. Collateral Agent May Perform. If any of Grantors fails to perform any
agreement contained herein, Collateral Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Collateral Agent
incurred in connection therewith shall be payable, jointly and severally, by
Grantors.
     12. Collateral Agent’s Duties. The powers conferred on Collateral Agent
hereunder are solely to protect Collateral Agent’s interest in the Collateral,
for the benefit of the Lender Group and shall not impose any duty upon
Collateral Agent to exercise any such powers. Except for the safe custody of any
Collateral in its actual possession and the accounting for moneys actually
received by it hereunder, Collateral Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. Collateral Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Collateral Agent accords
its own property.
     13. Collection of Accounts, General Intangibles and Negotiable Collateral.
At any time upon the occurrence and during the continuation of an Event of
Default, Collateral Agent or Collateral Agent’s designee may (a) notify Account
Debtors of any Grantor that the Accounts, General Intangibles, Chattel Paper or
Negotiable Collateral have been assigned to Collateral Agent, for the benefit of
the Lender Group, or that Collateral Agent has a security interest therein, and
(b) collect the Accounts, General Intangibles and Negotiable Collateral
directly, and any collection costs and expenses shall constitute part of such
Grantor’s Secured Obligations under the Loan Documents.
     14. Disposition of Pledged Interests by Collateral Agent. None of the
Pledged Interests existing as of the date of this Agreement are, and none of the
Pledged Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Grantor understands that in connection with such
disposition, Collateral Agent may approach only a restricted number of potential

17



--------------------------------------------------------------------------------



 



purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market. Each Grantor, therefore, agrees that: (a) if Collateral
Agent shall, pursuant to the terms of this Agreement, sell or cause the Pledged
Interests or any portion thereof to be sold at a private sale, Collateral Agent
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof; and (b) such reliance
shall be conclusive evidence that Collateral Agent has handled the disposition
in a commercially reasonable manner.
     15. Voting Rights.
          (a) Upon the occurrence and during the continuation of an Event of
Default, (i) Collateral Agent may, at its option, and with 2 Business Days prior
notice to any Grantor, and in addition to all rights and remedies available to
Collateral Agent under any other agreement, at law, in equity, or otherwise,
exercise all voting rights, and all other ownership or consensual rights in
respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Collateral Agent obligated by the terms of this Agreement to
exercise such rights, and (ii) if Collateral Agent duly exercises its right to
vote any of such Pledged Interests, each Grantor hereby appoints Collateral
Agent, such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to
vote such Pledged Interests in any manner Collateral Agent deems advisable for
or against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be. The power-of-attorney
granted hereby is coupled with an interest and shall be irrevocable.
          (b) For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Collateral Agent, vote or take any
consensual action with respect to such Pledged Interests which would materially
adversely affect the rights of Collateral Agent and the other members of the
Lender Group or the value of the Pledged Interests.
     16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:
          (a) Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein, in the other Loan
Documents, or otherwise available to it, all the rights and remedies of a
secured party on default under the Code or any other applicable law. Without
limiting the generality of the foregoing, each Grantor expressly agrees that, in
any such event, Collateral Agent without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon any of Grantors or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the Code or any other applicable law),
may take immediate possession of all or any portion of the Collateral and
(i) require Grantors to, and each Grantor hereby agrees that it will at its own
expense and upon request of Collateral Agent forthwith, assemble all or part of
the Collateral as directed by Collateral Agent and make it available to
Collateral Agent at one or more locations where such Grantor regularly maintains
Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Collateral Agent’s offices or elsewhere, for cash, on credit, and upon
such other terms as Collateral Agent may deem commercially reasonable. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least 10 days notice to any of Grantors of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification and specifically such notice shall constitute a
reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of

18



--------------------------------------------------------------------------------



 




the Code. Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Collateral Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.
          (b) Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent is hereby granted a license or other right to use,
without liability for royalties or any other charge, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or intellectual property or any property of a similar
nature, whether owned by any of Grantors or with respect to which any of
Grantors have rights under license, sublicense, or other agreements, as it
pertains to the Collateral, in preparing for sale, advertising for sale and
selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of Collateral Agent.
          (c) Any cash held by Collateral Agent as Collateral and all cash
proceeds received by Collateral Agent in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral shall be
applied against the Secured Obligations in the order set forth in the Financing
Agreement. In the event the proceeds of Collateral are insufficient to satisfy
all of the Secured Obligations in full, each Grantor shall remain jointly and
severally liable for any such deficiency.
          (d) Each Grantor hereby acknowledges that the Secured Obligations
arose out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing Collateral Agent shall have the right to an
immediate writ of possession without notice of a hearing. Collateral Agent shall
have the right to the appointment of a receiver for the properties and assets of
each of Grantors, and each Grantor hereby consents to such rights and such
appointment and hereby waives any objection such Grantors may have thereto or
the right to have a bond or other security posted by Collateral Agent.
     17. Remedies Cumulative. Each right, power, and remedy of Collateral Agent
as provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Loan Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Collateral Agent, of any one or more of
such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Collateral Agent of any or all such other rights, powers, or
remedies.
     18. Marshaling. Collateral Agent shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Collateral Agent’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.
     19. Indemnity and Expenses.

19



--------------------------------------------------------------------------------



 



          (a) Each Grantor agrees to indemnify Collateral Agent and the other
members of the Lender Group from and against all claims, lawsuits and
liabilities (including reasonable out-of-pocket attorneys fees) growing out of
or resulting from this Agreement (including, enforcement of this Agreement) or
any other Loan Document to which such Grantor is a party, except claims, losses
or liabilities resulting from the gross negligence or willful misconduct of the
Related Party seeking indemnification as determined by a final non-appealable
order of a court of competent jurisdiction. This provision shall survive the
termination of this Agreement and the Financing Agreement and the repayment of
the Secured Obligations.
          (b) Grantors, jointly and severally, shall, upon demand, pay to
Collateral Agent (or Administrative Agent, may charge to the Loan Account) all
the Lender Group out-of-pocket costs and expenses which Collateral Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Loan Documents, (iii) the exercise
or enforcement of any of the rights of Collateral Agent hereunder or (iv) the
failure by any of Grantors to perform or observe any of the provisions hereof.
     20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any of
Grantors herefrom, shall in any event be effective unless the same shall be in
writing and signed by Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment of any provision of this Agreement shall be effective unless
the same shall be in writing and signed by Collateral Agent and each of Grantors
to which such amendment applies.
     21. Addresses for Notices. All notices and other communications provided
for hereunder shall be given in the form and manner and delivered to Collateral
Agent at its address specified in the Financing Agreement or Guaranty, and to
any of the Grantors at their respective addresses specified in the Financing
Agreement, as applicable, or, as to any party, at such other address as shall be
designated by such party in a written notice to the other party.
     22. Continuing Security Interest: Assignments under Financing Agreement.
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of the Financing Agreement and
the Commitments have expired or have been terminated, (b) be binding upon each
of Grantors, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Collateral Agent, and its successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(c), any of the Lenders may, in accordance with and to the extent permitted by
the provisions of the Financing Agreement, assign or otherwise transfer all or
any portion of its rights and obligations under the Financing Agreement to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such the Lender herein or otherwise. Upon
payment in full in cash of the Obligations in accordance with the provisions of
the Financing Agreement and the expiration or termination of the Commitments,
the Security Interest granted hereby shall terminate and this Agreement and all
rights to the Collateral shall revert to Grantors or any other Person entitled
thereto. At such time, Collateral Agent will authorize the filing of appropriate
termination statements to terminate such Security Interests. No transfer or
renewal, extension, assignment, or termination of this Agreement or of the
Financing Agreement, any other Loan Document, or any other instrument or
document executed and delivered by any Grantor to Collateral Agent nor any
additional

20



--------------------------------------------------------------------------------



 



Loans made by any the Lender to Borrower, nor the taking of further security,
nor the retaking or re-delivery of the Collateral to Grantors, or any of them,
by Collateral Agent, nor any other act of the Lender Group, or any of them,
shall release any of Grantors from any obligation, except a release or discharge
executed in writing by Collateral Agent in accordance with the provisions of the
Financing Agreement. Collateral Agent shall not by any act, delay, omission or
otherwise, be deemed to have waived any of its rights or remedies hereunder,
unless such waiver is in writing and signed by Collateral Agent and then only to
the extent therein set forth. A waiver by Collateral Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Collateral Agent would otherwise have had on any
other occasion.
     23. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE
STATE OF NEW YORK.
     24. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY IRREVOCABLY
ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH GRANTOR HEREBY IRREVOCABLY CONSENTS
TO THE SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES, AND DOCUMENTS IN
ANY SUIT, ACTION, OR PROCEEDING BROUGHT IN THE UNITED STATES OF AMERICA ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
BY THE MAILING (BY REGISTERED MAIL OR CERTIFIED MAIL, POSTAGE PREPAID) OR
DELIVERING OF A COPY OF SUCH PROCESS TO SUCH GRANTOR, C/O THE BORROWER, AT THE
BORROWER’S ADDRESS FOR NOTICES AS SET FORTH IN SECTION 12.01 OF THE FINANCING
AGREEMENT. THE GRANTORS AGREE THAT A FINAL NONAPPEALABLE JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY GRANTOR IN ANY OTHER JURISDICTION. EACH GRANTOR
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO
THE EXTENT THAT ANY GRANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH GRANTOR HEREBY

21



--------------------------------------------------------------------------------



 



IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
     25. WAIVER OF JURY TRIAL, ETC. EACH GRANTOR AND COLLATERAL AGENT, ON BEHALF
OF ITSELF AND EACH LENDER, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH GRANTOR
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT OR ANY
LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT COLLATERAL AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH GRANTOR HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR COLLATERAL AGENT ENTERING INTO THIS
AGREEMENT ON BEHALF OF ITSELF AND THE LENDERS.
     26. New Subsidiaries. Pursuant to Section 7.01(b) of the Financing
Agreement and subject to the exclusions contained therein, any new direct or
indirect Subsidiary (whether by acquisition or creation) of any Loan Party is
required to enter into this Agreement by executing and delivering in favor of
Collateral Agent an instrument in the form of Annex 1 attached hereto. Upon the
execution and delivery of Annex 1 by such new Subsidiary, such Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.
     27. Collateral Agent. Each reference herein to any right granted to,
benefit conferred upon or power exercisable by the “Collateral Agent” shall be a
reference to Collateral Agent, for the benefit of the Lender Group.
     28. Miscellaneous.
          (a) This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Loan Document mutatis mutandis.
          (b) Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

22



--------------------------------------------------------------------------------



 



          (c) Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.
          (d) The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.
          (e) Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, the definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation,” whether or not so expressly
stated in each such instance and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. References in this Agreement to “determination” by any Agent
include estimates honestly made by such Agent (in the case of quantitative
determinations) and beliefs honestly held by such Agent (in the case of
qualitative determinations). Any reference herein or in any other Loan Document
to the satisfaction or repayment in full of the Secured Obligations shall mean
the repayment in full in cash (or cash collateralization in accordance with the
terms hereof) of all Secured Obligations other than unasserted contingent
indemnification Secured Obligations. Any requirement of a writing contained
herein or in any other Loan Document shall be satisfied by the transmission of a
Record and any Record so transmitted shall constitute a representation and
warranty as to the accuracy and completeness of the information contained
therein.

23



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned parties hereto have executed this
Agreement by and through their duly authorized officers, as of the day and year
first above written.

          GRANTORS: LOUD TECHNOLOGIES INC.,
a Washington corporation
      By:   /s/ Timothy P. O’Neil         Name:   Timothy P. O’Neil       
Title:   Vice President, Secretary, and Treasurer     

            MACKIE DESIGN INC.,
a Washington corporation
      By:   /s/ Timothy P. O’Neil         Name:   Timothy P. O’Neil       
Title:   Vice President, Secretary, and Treasurer     

            SIA SOFTWARE COMPANY INC.,
a New York corporation
      By:   /s/ Timothy P. O’Neil         Name:   Timothy P. O’Neil       
Title:   Vice President, Secretary, Treasurer, and Clerk     

            SLM HOLDING CORP.,
a Delaware corporation
      By:   /s/ Timothy P. O’Neil         Name:   Timothy P. O’Neil       
Title:   Secretary and Treasurer     

            ST. LOUIS MUSIC, INC.,
a Missouri corporation
      By:   /s/ Timothy P. O’Neil         Name:   Timothy P. O’Neil       
Title:   Secretary and Treasurer     

S-1



--------------------------------------------------------------------------------



 



          COLLATERAL AGENT: ABLECO FINANCE LLC,
a Delaware limited liability company,
as Collateral Agent
      By:   /s/ Dan Wolf        Name:   Dan Wolf       Title:   SVP    

S-2